DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 9, 10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4 recites that the promoter is in the form of nanoparticles, which results in a duplication of this limitation with the newly added limitation.  Additionally, since the promoter material has been narrowed down to molybdenum oxide, it is unnecessary to include, “ a transition-metal-containing species including a molybdenum (Mo)-containing species…”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation, “a transition metal oxide” is broader than, “a molybdenum oxide,” which is present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 9, 10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roev (U.S. Patent Publication 2014/0234733) in view of Ruan (U.S. Patent Publication 2014/0212790).
Roev discloses a lithium air battery that includes an anode (first electrode), a cathode (second electrode), and an electrolyte disposed between the cathode and the anode (Paragraph 0014), as recited in claim 1 of the present invention.  Roev also discloses that the cathode comprises an oxygen oxidation/reduction catalyst, such as a metal particle or metal oxide particle, wherein the metal can be Ni, Au, Pt, etc. and the metal oxide can be molybdenum oxide (Paragraphs 0057-0058), as recited in claims 1, 6 and 7 of the present invention.  Roev teaches that the catalyst can be supported on a carbon material (Paragraph 0060), as recited in claim 1 of the present invention.  Roev also teaches that during discharge, lithium peroxide is deposited on pores of the cathode (Paragraph 0036), as recited in claim 13 of the present invention.  Roev states that the battery can comprise a non-aqueous electrolyte (Paragraph 0071), as recited in claim 14 of the present invention.  Roev also states that the cathode is coated on a current collector made of a material, such as aluminum (Paragraph 0064), as recited in claims 15 and 16 of the present invention.  Roev discloses that the cathode also comprises a binder, such as PTFE, PVdF, etc. (Paragraph 0063), as recited in claims 17 and 18 of the present invention.  Roev also discloses that the anode can be made of lithium metal (Paragraph 0070) and that oxygen can be used as a cathode active material (Paragraph 0033), as recited in claims 2 and 3 of the present invention.
	Roev fails to disclose that the catalyst is in the form of nanoparticles, that the catalyst further comprises a Mo metal, a lithiated molybdenum oxide, a molybdenum 
Ruan teaches nanoparticle catalysts such as platinum and molybdenum supported on carbon for use in batteries (paragraphs [0035], [0053] and [0070]), as recited in claim 1 of the present invention. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use catalysts in the form of nanoparticles because Ruan teaches that nanoparticles result in more surface for the reactants to react with.  It also would have been obvious to one of ordinary skill in the art that during oxidation or reduction, the catalyst would need to partially dissolve in the electrolyte and react with lithium passing through from the anode, as recited in claim 19 of the present invention.  This would then create lithiated molybdenum oxide at times during the process, as recited in claims 9 and 10 of the present invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roev (U.S. Patent Publication 2014/0234733) in view of Ruan (U.S. Patent Publication 2014/0212790) as applied to claims 1-3, 6, 7, 9, 10 and 13-19 above, and further in view of Anandan (“Mixed Metal Oxide Catalysts for Rechargeable Lithium Air Batteries”).
The teachings of Roev and Ruan have been discussed in paragraph 5 above.
Roev and Ruan fail to disclose that the cathode is pre-filled with lithium peroxide.
Anandan discloses the use of a mixed metal oxide catalyst in a cathode that has been pre-loaded with lithium peroxide (Abstract, Pgs. 168-169 Cathode Preparation), as recited in claim 12 of the present invention.

Response to Arguments
Applicant’s amendments to the claims, filed 9/30/2021, have overcome the 35 USC 112 rejection that was presented in the last Office Action.  The rejection has been withdrawn.
Applicant’s arguments, filed 9/30/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited and newly found prior art references.
Applicants argue that Mukherjee and Ruan do not teach or suggest a promoter in the form of nanoparticles that includes carbon and molybdenum oxide.  Roev teaches a catalyst for a cathode of a lithium air battery that comprises a molybdenum oxide supported by a carbon material.  Ruan is combined to teach a catalyst supported by carbon for use in batteries that is in the form of nanoparticles.  Ruan teaches that using nanoparticles increases the surface area for reactants to come in contact with and improving reaction speed.  Thus, Roev and Ruan teach every limitation of claim 1 of the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722